Citation Nr: 0820636	
Decision Date: 06/24/08    Archive Date: 06/30/08

DOCKET NO.  06-19 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for asbestosis.  


REPRESENTATION

Appellant represented by:	National Veterans Organization 
of America, Inc.


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The veteran had active service from December 1968 to January 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran asserts that he has asbestosis due to his 
service.  In a statement, received in April 2004, he reported 
that following his return from Vietnam, but prior to 
discharge, he worked in a heavy equipment shop, and that his 
duties included replacing asbestos brakes and clutches.  

The veteran's discharge (DD Form 214) shows that his MOS 
(military occupation specialty) was "EngrEquipMech," and 
his personnel file indicates that this was also his primary 
duty for the majority of his service.  The veteran's 
discharge, and personnel file, both indicate that he returned 
from Vietnam in late November 1970.     

A review of the medical evidence shows that the claims file 
contains a medical report from R.B.A., M.D., dated in January 
2004, which states that the veteran has asbestosis.  

A statement from T.A.S., M.D., dated in February 2004, 
indicates that the veteran stated that during service, he had 
worked "three years as a heavy equipment mechanic and states 
he had daily exposure to airborne dust created when working 
in the brake shop several hours per episode."  Dr. T.A.S 
states that he began treating the veteran in October 2002, 
and that he believes that the veteran experienced a 
significant exposure to asbestos during his enlistment.  He 
did not explicitly indicate a diagnosis of asbestosis.  This 
statement notes that the veteran had more recent occupational 
asbestos exposure while intermittently working as a 
construction welder for three years, and in another job as a 
welder and air conditioning mechanic for ten years.  

A VA fee-basis examination report from D.S., D.O., dated in 
August 2004, contains an impression noting that there is no 
evidence of acute cardiopulmonary abnormality, and that there 
was mild aortic ectasia, and minimal parenchymal and pleural 
scar both bases.  The diagnosis indicated that the veteran's 
pleural effusion had resolved.  

An accompanying pulmonary function test contains an 
interpretation of "mild restriction."  

In summary, the medical evidence includes two reports, both 
dated in 2004, which give contrary opinions as to whether the 
veteran has asbestosis.  In addition, the veteran has 
reported a significant history of post-service asbestos 
exposure.  In this regard, VA progress notes, dated as 
recently as 2005, show that the veteran reported that he was 
currently employed as a welder and boiler technician.  This 
evidence also shows a history of smoking.  

There is no specific statutory guidance with regard to 
asbestos-related claims, nor has the Secretary promulgated 
any regulations in regard to such claims.  However, the VA 
Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, 
Chapter 2, Section C (Manual), provides information 
concerning claims for service connection for disabilities 
resulting asbestos exposure.  The date of this amended 
material is December 13, 2005.  The United States Court of 
Appeals for Veterans Claims (Court) has held that VA must 
analyze an appellant's claim for service connection for 
asbestosis or asbestos-related disabilities under the 
appropriate administrative guidelines.  Ennis v. Brown, 
4 Vet. App. 523 (1993); McGinty v. Brown, 4 Vet. App. 428 
(1993).  

The Manual defines asbestos as a fibrous form of silicate 
mineral of varied chemical composition and physical 
configuration, derived from serpentine and amphibole ore 
bodies.  M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, 
Subsection (a).  Common materials that may contain asbestos 
are steam pipes for heating units and boilers, ceiling tiles, 
roofing shingles, wallboard, fire-proofing materials, and 
thermal insulation.  Id. at Subsection (a).  Some of the 
major occupations involving exposure to asbestos include 
mining, milling, shipyard work, insulation work, demolition 
of old buildings, carpentry and construction, manufacture and 
servicing of friction products (such as clutch facings and 
brake linings), and manufacture and installation of products 
such as roofing and flooring materials, asbestos cement sheet 
and pipe products, and military equipment.  Id. at 
Subsection (f).  

Asbestos fiber masses have a tendency to break easily into 
tiny dust particles that can float in the air, stick to 
clothes, and may be inhaled or swallowed.  Id. at 
Subsection (b).  Inhalation of asbestos fibers can produce 
fibrosis (the most commonly occurring of which is 
interstitial pulmonary fibrosis, or asbestosis), tumors, 
pleural effusions and fibrosis, pleural plaques, 
mesotheliomas of pleura and peritoneum, and cancers of the 
lung, bronchus, gastrointestinal tract, larynx, pharynx, and 
urogenital system (except the prostate).  Id. at 
Subsection (b).  

The latent period for the development of disease due to 
exposure to asbestos ranges from 10 to 45 or more years 
(between first exposure and the development of disease).  Id. 
at Subsection (d).  The adjudication of a claim for service 
connection for a disability resulting from asbestos exposure 
should include a determination as to whether or 
not:  (1)  service records demonstrate the veteran was 
exposed to asbestos during service; (2)  development has been 
accomplished sufficient to determine whether or not the 
veteran was exposed to asbestos either before or after 
service; and (3)  a relationship exists between exposure to 
asbestos and the claimed disease in light of the latency and 
exposure factors.  Id. at Subsection (h).   

Under the circumstances, the Board has determined that a 
remand in required.  The Board further notes that although 
Dr. T.A.S. stated that he began treating the veteran in 
October 2002, the claims file does not include his treatment 
reports.  On remand, an attempt should be made to obtain 
these.  

Accordingly, the case is REMANDED for the following action:

1.  After obtaining any necessary 
authorization, attempt to obtain all 
records of treatment of the veteran from 
Dr. T.A.S.  

2.  After the additional evidence 
discussed above has been obtained, or if 
these treatment reports are determined to 
be unavailable, the claims folder and a 
copy of this REMAND should be reviewed by 
an appropriate specialist.  The examiner 
should obtain a detailed history of 
service and post-service asbestos 
exposure from the veteran.  The examiner 
is requested to provide an opinion as to 
whether it is at least as likely as not 
(i.e., a probability of 50 percent or 
greater) that the veteran has asbestosis.

a) If, and only if, the veteran is 
determined to have asbestosis, the 
examiner is requested to provide an 
opinion as to whether it is at least as 
likely as not (i.e., a probability of 50 
percent or greater) that the veteran's 
asbestosis is related to asbestos 
exposure during service from December 
1968 to January 1973.

The physician must provide a 
comprehensive report including a complete 
rationale for all opinions and 
conclusions reached.  The claims folder 
must be made available to the examiner 
for review in conjunction with the 
examination and the examination report 
must note that review.

3.  Thereafter, readjudicate the issue on 
appeal.  If the determination remains 
unfavorable to the appellant, he should 
be provided with a supplemental statement 
of the case (SSOC).  The appellant should 
be given an opportunity to respond to the 
SSOC.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



